Citation Nr: 0428977	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a right hip replacement 
including right leg shortening and back disability as a 
result of Department of Veterans Affairs (VA) hospitalization 
and treatment in December 1994.

2.  Whether the veteran's earned income from wages and Social 
Security Administration (SSA) income should be counted in the 
calculation of the amount of improved pension. 

3.  Whether the veteran's unreimbursed medical expenses have 
been properly applied towards countable income under VA law.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to January 
1947 and from June 1955 to August 1955.

The Board notes that this case has been advanced on the 
docket.  See 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900 (2003).

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In November 2003, the veteran attended a hearing before a 
Decision Review Officer (DRO) at the RO.  The hearing 
transcript is on file.

In October 2004, the veteran attended a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board.  The hearing transcript is on file.  

The issues of entitlement to compensation benefits pursuant 
to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a right hip 
replacement including right leg shortening and back 
disability as a result of VA hospitalization and treatment 
and whether the veteran's unreimbursed medical expenses have 
been properly applied towards countable income under VA law 
are Remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required.

In October 2004 the veteran submitted additional income 
related evidence for the year 2004 with waiver of review by 
the RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2003).


FINDING OF FACT

The veteran's countable income for purposes of payment of 
non-service-connected pension benefits during any annualized 
year includes earned income from wages and SSA income.  


CONCLUSION OF LAW

Earned income from wages and SSA income are counted in the 
calculation of the payment of monetary benefits for improved 
pension.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a March 1997 rating decision, the RO granted nonservice-
connection pension benefits effective from February 14, 1997, 
the date of receipt of the veteran's claim.  His pension 
award payment effective March 1, 1997, was based on his 
reported income at that time.

In a December 15, 1999, letter the RO notified the veteran 
that his pension award was amended from December 1, 1999, 
based on that fact that his SSA income was considered 
countable income for VA pension purposes thereby reducing his 
pension payments.  The letter also informed the veteran of 
the need to notify VA at once of any changes.

In late January 2000, an eligibility verification report 
(EVR) received from the veteran reported income for 1999 and 
expected income for 2000.

In response to an apparent letter from the veteran to VA, 
requesting action to amend or change the law in the payment 
of disability pension benefits, the Director of VA 
Compensation and Pension notified the veteran by letter in 
February 2000 that nonservice-connected pension is a VA 
pension benefits program that provides financial support to 
wartime veterans having limited income.  The amount paid by 
VA under this program depends on the type and amount of 
income received by a veteran from a variety of sources.  
Total annual income includes earned income, retirement and 
SSA income under the present law.

Also, it was noted that VA is not the law maker but the 
provider of the benefit that is set by the law.  It was noted 
that neither VA nor the United States Court of Appeals for 
Veterans Claims (CAVC) is in the position to change the law 
governing the maximum amount of veteran's pension.  It was 
recommended that the veteran contact his representative in 
order to sponsor legislation that would increase the maximum 
amount of veteran's pension.  

In March 2000, a corrected EVR was received from the veteran 
with reported SSA income.

In May 2000, the veteran's pension award was amended to count 
a higher SSA amount of $303.00 per month, effective December 
1, 1999.  

In June 2000, the veteran filed a timely notice of 
disagreement (NOD) to the reduction in pension payments 
claiming that counting SSA income was essentially 
unconstitutional.  

In a June 2000, letter to a United States Senator the veteran 
noted he was referred by VA Central Office regarding his 
claim that counting SSA income as countable income for VA 
pension payment purposes is unfair and burdensome on veterans 
and that the pertinent law and regulations should be amended.  

Letters dated in mid 2000 from a United States Senator and 
Congresswomen to the veteran noted efforts being made to 
sponsor legislation to correct any injustice to veterans.

In December 2000, the veteran was furnished a statement of 
the case (SOC) essentially on the issue of whether a 
reduction in nonservice-connected pension award can be based 
on increased income from SSA.  

In a January 2001 substantive appeal the veteran noted that 
the counting of SSA benefits as countable income for VA 
pension purposes was unconstitutional.

The record contains subsequently dated adjustments to the 
payment of VA pension benefits in response to changes in the 
veteran's countable income including SSA income.  

The record shows that VA pension overpayments created against 
the veteran through June 2003 due to income adjustments were 
waived in full by the RO.  

In November 2003, the veteran attended a hearing before a DRO 
on the issue of income and deductible expenses for 
nonservice-connected pension for years 2001 and 2002.  The 
hearing transcript is on file.

In March 2004, the veteran was notified by the RO that due to 
the 2003 EVR showing expected excessive earned income in 
wages in 2004, his pension benefits were terminated effective 
January 1, 2004.

In April 2004, the veteran filed a NOD claiming that the 
termination of pension benefits was unconstitutional.  

A May 2004 SOC was furnished to the veteran and 
representative on the issues of whether earned income should 
be counted in the calculation of the amount of improved 
pension and whether the veteran's unreimbursed medical 
expenses have been applied towards countable income.  The 
veteran filed a timely substantive appeal.  

In October 2004, the veteran attended a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
in Washington, D.C.  The veteran essentially claimed among 
other matters that will be addressed in the Remand section of 
the decision that his wages should not be counted in 
calculating annual income for VA pension purposes.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The CAVC has held that the enactment of VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Due to the fact that the issue of whether the veteran's 
earned income from employment wages and SSA payments should 
be counted in the calculation of the amount of improved 
pension is limited to statutory interpretation any VCAA 
deficiency represents noting more than harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Bernard v. Brown, 4 Vet. App. 384 
(1993).


Analysis

The Board's decision is strictly limited to whether the 
veteran's earned income from employment wages and SSA income 
should be counted in the calculation of the amount of 
improved pension.

Importantly, the Board notes that improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability, not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1521(a).  
Another prerequisite to entitlement is that the veteran's 
income not exceed the applicable maximum pension rates 
specified by law, and changed from time to time.  38 U.S.C.A. 
§ 1521(a)(b); 38 C.F.R. §§ 3.3(a), 3.23.  Pension benefits 
are paid at the maximum annual rate, reduced by the amount of 
annual income received by the veteran.  38 U.S.C.A. 
§ 1521(b); 38 C.F.R. §§ 3.3, 3.23.  

In determining countable annual income, all payments of any 
kind or from any source shall be included except for 
specifically listed exclusions.  38 U.S.C.A. § 1503(a); 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271.  SSA income and 
earned income from wages are not specifically excluded from 
countable income.  38 C.F.R. § 3.272.  The law in this matter 
is dispositive of the issue on appeal.  Countable income for 
eligibility of the payment of non-service-connected pension 
benefits during any annualized year includes income from 
wages and SSA income.  

Also, the Board recognizes that the veteran has raised 
argument relevant to the constitutionality of VA laws and 
regulations governing the payment of nonservice-connected 
pension based on countable annual income.  The matter of 
constitutionality is not within the Board's jurisdiction.  
The Board is bound by the governing Federal statutes and 
implementing regulations and has applied such to the facts 
herein.  38 U.S.C.A. § 7104(c).

Therefore, to the extent the veteran continues to disagree 
with the disposition of his appeal, he may seek remedy in the 
Federal Court system, or through Congress via the appropriate 
procedures.  The Board, however, can neither address the 
veteran's constitutional questions nor achieve the result he 
seeks within the confines of the law as currently in effect.


ORDER

Earned income from wages and SSA income are counted in the 
calculation of the amount of VA improved pension consistent 
with controlling regulations governing the award of monetary 
benefits.  The veteran's appeal to this extent is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA and applies to the issue of whether the veteran's 
unreimbursed medical expenses have been properly applied 
towards countable income under VA law.

The veteran essentially maintains that VA miscalculated his 
countable income for pension benefits and failed to consider 
his unreimbursed medical expenses.  The Board notes that a 
complete written paid-and-due audit of the veteran's 
disability pension account should be prepared to include 
consideration of all unreimbursed medical expenses from March 
1, 1997 to January 1, 2004.  The veteran's October 5, 2004, 
statement with income related evidence for the year 2004, 
submitted directly to the Board should be considered in the 
audit report.

Also, the Board notes that the issue of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a right hip 
replacement including right leg shortening and back 
disability as a result of VA hospitalization and treatment 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The veteran's claim for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 was filed in March 2000.  He maintains that 
he developed additional disabilities, including right leg 
shortening and a back disorder following a right total hip 
replacement at the VA medical center (MC) in New York, New 
York, in December 1994.  

The Board notes that following the VA orthopedic examination 
in May 2001, additional VA medical records were submitted 
which may provide a more complete picture of the 
circumstances surrounding the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.

Accordingly, additional development is needed to supplement 
the record to include an adequate VA orthopedic examination 
with pertinent medical opinion. 

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  The veteran should be 
provided notice which specifically 
apprises him of the evidence and 
information necessary to substantiate his 
claim that VA miscalculated his countable 
income for pension benefits and failed to 
consider his unreimbursed medical 
expenses and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  Any necessary development brought 
about by the appellant's response should 
be conducted. 

4.  A complete written paid-and-due audit 
of the veteran's disability pension 
account should prepared to include 
consideration of all unreimbursed medical 
expenses from March 1, 1997 to January 1, 
2004.  This audit should reflect, on a 
month-by- month basis, the amounts 
actually paid to the veteran, as well as 
the amounts properly due, and should be 
accomplished in accordance with VA 
Adjudication Manual, M21-1, Part Four, 
Chapter 16.  The veteran should be 
advised of the maximum allowable pension 
rates for the years in question, verified 
wage earnings, SSA income and the amount 
of unreimbursed medical and any 
educational expenditures reported by the 
veteran during the specific period of 
time.  All of the pertinent matters 
regarding the veteran's countable income 
for the payment of pension benefits as 
noted in the November 2003 RO hearing 
transcript, the October 2004 Board 
videoconference hearing transcript and 
October 5, 2004 statement with income 
related evidence for the year 2004 must 
be addressed in the audit report.  A copy 
of the written audit report must be 
inserted into the claims folder.

5.  The veteran should be contacted and 
requested to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
residuals of a right total hip 
replacement including right leg 
shortening and associated back disability 
following a right total hip replacement 
at the New York, New York VAMC in 
December 1994 to the present.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
health care providers.  

Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

6.  If any of the identified records are 
unobtainable the veteran should be 
notified of the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action on the veteran's claim.  

7.  The veteran should be afforded a 
special comprehensive VA orthopedic 
examination by an orthopedic surgeon, 
including on a fee basis, if necessary, 
in order to determine the current nature, 
extent of severity and etiology of any 
underlying identifiable residuals of a 
right total hip replacement including 
right leg shortening and associated back 
disability following a right total hip 
replacement at the New York, New York 
VAMC in December 1994.  Any further 
indicated special studies should be 
undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist  prior 
and pursuant to conduction and completion 
of the examination and the examiner must 
annotate the examination report in this 
regard.

The medical specialist should conduct any 
additional development necessary to 
answer the questions posed below, 
including physical evaluation or 
additional diagnostic testing.

Following a review of the record and 
examination findings, it is requested 
that the medical specialist identify all 
chronic underlying residuals of a right 
total hip replacement including right leg 
shortening and associated back disability 
following a right total hip replacement 
at the New York, New York VAMC in 
December 1994.

The medical specialist should render an 
opinion concerning the following:

Whether it is at least as likely as not 
(50 percent or greater) that any 
identified chronic underlying residuals 
of a right total hip replacement 
including right leg shortening and 
associated back disability is/are the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or an event not reasonably 
foreseeable?  Any opinion expressed by 
the medical specialist must be 
accompanied by a complete rationale.

8.  Thereafter, the veteran's claims file 
should reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination report(s) and required 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issues of 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right total hip 
replacement including right leg 
shortening and back disability as a 
result of VA hospitalization and 
treatment in December 1994, and whether 
the veteran's unreimbursed medical 
expenses have been properly applied 
towards countable income under VA law to 
should be formally adjudicated.  The 
veteran's October 5, 2004, statement with 
income related evidence for the year 
2004, submitted directly to the Board 
should be considered in the adjudication 
of the veteran's pension claim.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  







By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



